Citation Nr: 1401253	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-48 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from February 1958 to February 1961.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the RO which denied, in part, the benefits sought on appeal.  The Board remanded the appeal for additional development in March 2011.  

By rating action in October 2011, the RO granted service connection for a low back disability and bilateral defective hearing.  The Veteran and his representative were notified of this decision and did not express dissatisfaction with the evaluations assigned.  Accordingly, these issues are no longer in appellate status and will not be addressed in this decision.  


FINDINGS OF FACT

1.  A bilateral knee disability was not present in service or until many years thereafter, and there is no credible probative evidence that any current bilateral knee disability had its onset in or was otherwise related to service.  

2.  The preponderance of the evidence demonstrates that the Veteran does not have tinnitus at present which is related to service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral knee disability due to disease or injury which was incurred in or aggravated by service, nor may any current arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).  

2.  The Veteran does not have tinnitus due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's Virtual VA electronic records.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  The Board finds that the VA examinations were comprehensive in scope, included a discussion and analysis of the Veteran's medical history and current findings, and are adequate to render a fair and impartial determination on the merits of the issues on appeal.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

Further, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Finally, the case has been subject to a prior Board remand.  The AMC associated all available treatment records with the Veteran's files and obtained adequate medical examinations and opinions.  As such, the Board finds that the AMC has substantially complied with the March 2011 remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection - In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that he has a bilateral knee disability that he believes is due to multiple parachute jumps he made in service, and that his tinnitus is due to noise exposure from his military duties, including firing his weapon, aircraft engine noise, and as a member of the military band.  

Regarding the Veteran's contentions, while he is competent to describe his experiences and symptoms, the etiology of his current disabilities may not be diagnosed via lay observation alone, and he has not been shown to have the expertise to provide an opinion concerning the complex medical questions of the nature or etiology of the claimed disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the STRs are completely silent for any complaints, treatment, abnormalities or diagnosis for any bilateral knee or ear problems, including tinnitus in service.  Furthermore, on a Report of Medical History for service separation in January 1961, the Veteran specifically denied any ear trouble, arthritis or rheumatism, lameness or any knee problems, and no pertinent abnormalities were noted on examination.  

A VA treatment record dated in August 1998, showed a history of left foot fracture in July 1998 with status post pin insertion, and a right tibia plateau fracture in 1984.  When evaluated by VA in October 2003, the Veteran specifically denied any history of tinnitus, arthralgias, or joint aches.  Additional VA treatment reports associated with Virtual VA electronic records system showed that the Veteran underwent right total knee replacement in November 2008.  

Private medical records, dated in July 1989 and received in October 2009, showed a history of a knee injury from a fall, and subsequent open reduction for right tibial plateau fracture.  

In May 2011, the Veteran was examined by VA to determine the nature and etiology of his claimed bilateral knee disability.  The examiner indicated that the claims file was reviewed and provided a detailed description of the Veteran's complaints and medical history and the findings on examination.  The Veteran reported that he injured both knees (and back) during a parachute jump in 1959, and that he sought medical attention for worsening knee (and back) pain two days after the incident.  He said he was treated conservatively and returned to duty, but continued to have knee problems, though he could not recall if he sought any further treatment in service.  The Veteran reported that he continued to have knee problems after service, and that he had right total knee replacement in 2009.  He said that his right tibia fracture in 1983 was a work-related injury.  The examiner noted that VA x-ray studies in April 2008 revealed mild to moderate osteoarthritis and a possible loose body in the right knee and no evidence of degenerative joint disease in the left knee.  

The examiner opined that it was less likely than not that the Veteran's claimed bilateral knee disabilities were related to service, to include multiple parachute jumps.  The examiner explained that while the Veteran was treated for a back injury after a parachute jump in 1959, the STRs were completely silent for any concurrent knee injury or problems in service.  The examiner commented that it was generally recognized that airborne members do not complain of joint pains, and that parachuting places abnormal stressors on the joints of the lower extremities which often predisposes them to degenerative changes later in life.  However, it is also recognized that the degenerative changes would be symmetrical (bilateral).  The examiner also noted that it was generally recognized that severe trauma to a joint, such as tibial plateau fracture, predisposes the joint to degenerative joint disease later in life.  

In this case, the radiological findings from VA x-ray studies in 2008 showed degenerative changes only in the right knee and no degenerative changes in the left knee.  The examiner opined, therefore, that it was more likely than not that the Veteran's right tibial plateau fracture was the causal factor of his degenerative joint disease of the right knee.  

The Veteran was also examined by VA audiological services twice during the pendency of this appeal (January 2009 and June 2011), to determine the etiology and date of onset of his reported tinnitus.  The examiners indicated that the claims file was reviewed, and included a discussion of the Veteran's complaints and medical history and the findings on examinations.  On both examinations, the Veteran reported a history of noise exposure from weapons firing, aircraft engine noise, and as a member of the band in service, and said that he did not use any hearing protection in service, but that he did wear protection during his 16 years as a police officer.  On VA examination in January 2009, the Veteran reported that he could not recall when his tinnitus began.  Although the VA audiologist opined that it was less likely than not that the Veteran's current tinnitus was related to noise exposure in service, the Board subsequently found that the opinion was inadequate, and remanded the appeal for another VA examination.  

When examined by VA audiological services in June 2011, the Veteran reported that the "cricket sound" in his ears began several years ago and was now constant.  The examiner noted that there were no reports of tinnitus or any ear problems in service, and that the Veteran reported that he first noticed his tinnitus "several years ago" which was many years after service.  The examiner opined that it was less likely than not that the Veteran's current tinnitus was related to his noise exposure in service.  

In this case, the Board finds that the May and June 2011 VA opinions are the most persuasive evidence of record, as they were based on a thorough examination of the Veteran and included discussions of all relevant facts.  Concerning the bilateral knee disabilities, the VA examiner in May 2011 recognized that while parachuting places abnormal stress on the joints of the lower extremities and often predisposes individuals to arthritis later in life, any degenerative changes would be expected to be symmetrical in nature.  However, while the Veteran was shown to have severe degenerative changes in the right knee in 2008 (prior to his total knee replacement), there were no degenerative changes in the left knee.  The examiner also noted that a severe trauma, such as the tibial plateau fracture suffered by the Veteran many years after service, can significantly predispose the joint to degenerative joint disease later in life.  The examiner concluded, therefore, that it was more likely than not that the Veteran's arthritis of the right knee was due to the post-service fracture, and that it was less likely than not that the claimed bilateral knee disability was related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  

Similarly, while the VA audiologist in June 2011 noted the Veteran's history of noise exposure in service, the Veteran reported that he did not experience any tinnitus until several years prior to the examination.  Thus, the audiologist opined that it was less likely than not that the Veteran's current tinnitus was related to any noise exposure in service.  Furthermore, the Veteran has not presented any competent medical evidence to rebut those opinions.  Thus, the most probative evidence of record consists of the May and June 2011 VA medical opinions.  

Concerning the Veteran's contentions, while he is competent to provide evidence regarding his personal experiences, any such assertions must be weighed against other contradictory or inconsistent statements and objective evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this regard, the Board notes that while the Veteran reported to the VA examiner in June 2011 that he was treated for bilateral knee and back problems two days after a parachute jump in 1959, the STRs do not show any such treatment.  The STRs showed that in January 1961, the Veteran requested to be evaluated for a back injury sustained in a parachute jump in May 1959.  However, he made no mention of any knee injury or problems.  Moreover, the Veteran specifically denied any history of knee problems at the time of his service separation examination in January 1961.  That the Veteran now claims to have had chronic bilateral knee problems since a parachute jump in 1959 but would specifically deny any history of knee problems at the time of service separation raises serious doubts as to his ability to provide accurate and reliable historical information.  Moreover, regarding his tinnitus, the Veteran reported at his January 2009 VA examination that he could not recall when his tinnitus began, and at his June 2011 VA examination, he indicated that he had only experienced tinnitus for several years prior to the examination.  When there is a lack of continuity of medical treatment, it is crucial that lay evidence of continuity of symptoms be credible in order to fill the void of the absence of medical evidence.  Here, there is no credible or competent evidence of a knee injury/disability or tinnitus in service or until several decades after service.  

As there is no credible evidence of a bilateral knee disability or tinnitus in service, no evidence of arthritis within one year of discharge from service, and no credible or competent evidence of record suggesting continuity or a causal connection between the Veteran's current bilateral knee disability or tinnitus and service, the Board finds no basis for a favorable disposition of the Veteran's claims.  Accordingly, service connection for a bilateral knee disability and tinnitus is denied.  

Based on the discussion above, the Board finds that the most probative evidence of record is against the claims.  Therefore, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for tinnitus is denied.  




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


